PER CURIAM.
Appellant has not demonstrated error in his conviction of aggravated battery while in the possession of a firearm. Complaint is made of a statement by the trial judge to the jury in answer to a question, appellant urging that the trial judge intimated his view of appellant’s guilt. In context, the trial judge’s statement does not have that necessary effect. It was not objected to and was not fundamental error.
AFFIRMED.
MILLS, Acting C. J., and SMITH, J., concur.
MELVIN, J., dissents.